DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/28/2020 and 08/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. US Pub 2016/0297311 (hereinafter Butler).
 	Regarding claim 11, Butler discloses a system comprising: 
 	a housing (¶ 0038); 
 	a lithium-ion battery (¶¶ 0037, 0039) disposed at least partially within the housing (¶ 0038; the various component of a compact battery charger 102 can be housed in a single housing), 
 	wherein the housing defines a plurality of first charging ports (¶ 0040; includes a plurality of DC outputs 136 to facilitate charging energy) configured to receive a plurality of first cables (¶ 0064; via positive and negative terminals) that connect the lithium-ion battery to a main battery of a vehicle (¶ 0039; the internal battery is able to boost a vehicle coupled to an external battery), and 
 	wherein the housing further defines a second charging port configured to receive a second cable that connects the lithium-ion battery to an external power source and electrically couples the main battery to the external power source via the system (¶ 0058; AC power can be drawn from an AC power supply 148, converted to DC power, and used to charge external battery 104 and/or internal battery 150); and 
 	a controller disposed at least partially within the housing and including a set of momentary switches (interprets as “two or more switches”), wherein the set of momentary switches (¶¶ 0079, 0063; a button (a switch) can be used to trigger the jump start function via the user interface; the process can be configured to control the battery control relay 310, which enables the internal battery 150 to discharge into the external battery 104) are configured such that, when the set of momentary switches are activated, the set of momentary switches connect the lithium-ion battery in parallel with the main battery (Official notice is taken with respect to the lithium-ion battery is connected in parallel with the main battery during the jump-starting operations since it is very well-known in the art to connect a positive (negative) terminal of a jump starter to a positive (negative) terminal of a vehicle battery during the jump-starting operations.  Thus, to connect the two batteries in parallel during a jump-starting operations disclosed by Butler would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention since the jump-starter will be provided sufficiently rated to jump start a vehicle coupled to a vehicle battery),
	TELEPHONE (312) 913-0001wherein the controller is configured to perform a set of jump-starting operations comprising: 
 	receiving a signal indicative of activation of the set of momentary switches, and in response to receiving the signal, and within a predetermined startup window from receiving the signal (¶ 0078; when the temperature of the compact battery charger is too high, the charger will enter the cool down period), jump starting the main battery using the lithium-ion battery (¶ 0063; start discharging from the internal battery into the external battery), and 
 	wherein the controller is further configured to trickle charge the main battery using the external power source (¶ 0076; the compact battery charger 102 can further employ alternate power sources to enable battery maintaining and charging).
	Regarding claim 12, Butler discloses wherein the set of jump-starting operations further comprise: discontinuing jump starting the main battery when the predetermined startup window expires (¶ 0078; e.g. a minute).
	Regarding claim 13, Butler discloses wherein the set of jump-starting operations further comprise: determining that the charge state of the main battery is below a predetermined charge drop threshold, and in response to determining that that the charge state of the main battery is below the predetermined charge drop threshold, transmitting, to a remote device having installed thereon a software application associated with the system, an alert message indicating that the main battery is being depleted (¶ 0088; statues/conditions of the external battery 104).
	Regarding claim 14, Butler discloses wherein receiving the signal indicative of activation of the set of momentary switches comprises receiving the signal over a wireless interface between the controller and a remote device having installed thereon a software application associated with the system (¶¶ 0052-0055, 0067).
	Regarding claim 15, Butler discloses wherein the system is configured to be fixedly attached to a location within the vehicle and connected to the main battery of the vehicle such that the system is connected to the main battery while the vehicle is travelling and while the vehicle is not travelling (¶¶ 0067-0068).

Allowable Subject Matter
 	Claims 1-10 and 16-20 are allowed.
 	
	Conclusion	
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butler et al. 
US Pub 2016/0049819
Clarke et al.
US Pub 2017/0331162


           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/20/2022